Title: General Orders, 11 June 1780
From: Washington, George
To: 



Head Quarters Short Hills [N.J.] Sunday June 11th 1780
Parole Patriotism  Countersigns Jersey BraveWatchword Halloo


After Orders
The General observed with great pain today that a number of men were straggling to a considerable distance from Camp on a variety of frivolous pretences and without passes from the Commandants of their regiments.
This Practice subversive of all discipline and pernicious in every point of view demands the utmost care of the officers to prevent it; The General for this Purpose enjoins a strict observance of the Regulations forbidding any noncommission’d officer or Soldier to pass the chain of Sentinels without a written permission from the commanding officer of his regiment; and those respecting Roll-calls; and the more effectually to prevent straggling He authorizes every officer who shall find a Soldier without the chain unprovided with the Permit requir’d to order him on the spot fifty lashes. The visit directed to be made at Tatoo beating will be always under the Inspection of a Commission’d officer and the Tatoo will beat at nine o’clock ’till further orders.
The advanced Corps not to beat.

